                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

CARINDA RAFTERY, Individually   :
and as Personal Representative
of the Estate of Dennis Raftery :

       v.                               :   Civil Action No. DKC 19-0867

                                 :
THE AMERICAN NATIONAL RED CROSS,
et al.                           :

                             MEMORANDUM OPINION

       Plaintiff has filed a motion concerning the filing of a

Certificate of Qualified Expert, seeking alternative types of

relief.       As to the Red Cross, Plaintiff contends that none is

required, or if required, Red Cross has waived the requirement,

or, finally, if required and not waived, it seeks an extension of

time to provide it.         As to Hopkins, Plaintiff only asserts the

final two arguments.        The Red Cross agrees to the time extension

but takes no position on the waiver argument and does not dispute

Plaintiff’s assertion that the requirement does not apply to it.

Hopkins disputes the waiver contention, and also agrees to the

extension request.

       Plaintiff appears to be correct that the Red Cross is not

sued   here    as   a   health   care   provider,   and   thus   there   is   no

requirement for a Certificate.           If Plaintiff nevertheless wishes

to provide one, it may do so within the extended time the parties

have agreed to.
     Neither Plaintiff nor Hopkins provides much support for their

respective positions on waiver by “premature” removal from the

Health Claims process.      Given the uncertainty presented by the

interplay   between   the   Health    Claims   process   and   federal

jurisdiction, on removal or otherwise, Hopkins should not be found

to have waived the Certificate requirement by joining in the

removal by the Red Cross.    Accordingly, the extension of time will

be granted, but other alternative relief will be denied.



                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge




                                  2
